UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-7206


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDDIE LEVERT DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cr-00415-HEH-1)


Submitted:   November 18, 2010               Decided:   December 2, 2010


Before SHEDD and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eddie Levert Davis, Appellant Pro Se. Sara Elizabeth Chase,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eddie Levert Davis appeals the district court’s order

denying relief on his 18 U.S.C. § 3582(c)(2) (2006) motion for a

reduction in sentence.        We have reviewed the record and find no

reversible    error.      Accordingly,     we   deny   Davis’s   motion    for

appointment of counsel and affirm for the reasons stated by the

district court.       United States v. Davis, No. 3:07-cr-00415-HEH-1

(E.D. Va. Mar. 2, 2010).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and   argument    would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                      2